          Case 19-10093           Doc 2      Filed 01/25/19         Entered 01/25/19 12:14:09              Desc Main
                                                Document            Page 1 of 5
                                         UNITED STATES BANKRUPTCY COURT
                                           MIDDLE DISTRICT OF GEORGIA

IN RE:                                                          :    Chapter 13
 Rajshaun T. Bridges, Sr.                                       :
Stephanie J. Bridges
         Debtor(s),                                             :    Case No.

                                                                    Check if this is a modified plan, and list below the sections
                                                                of the plan that have been changed.
Original Plan
                                                  CHAPTER 13 PLAN
                                             MIDDLE DISTRICT OF GEORGIA
                                               (NOT OFFICIAL FORM 113)
Part 1: Notices

To Debtors:                 This form sets out options that may be appropriate in some cases, but the presence of an
                            option on the form does not indicate that the option is appropriate in your circumstances.
                            Plans that do not comply with local rules and judicial rulings may not be confirmable.

                            In the following notice to creditors and statement regarding your income status, you must check
                            each box that applies.

To Creditors:               Your rights may be affected by this plan. Your claim may be reduced, modified, or
                            eliminated.

                            You should read this plan carefully and discuss it with your attorney if you have one in this
                            bankruptcy case. If you do not have an attorney, you may wish to consult one.

                            If you oppose the plan’s treatment of your claim or any provision of this plan, you or your
                            attorney must file an objection to confirmation at least 7 days before the date set for the hearing on
                            confirmation unless otherwise ordered by the Bankruptcy Court. The Bankruptcy Court may
                            confirm this plan without further notice if no objection to confirmation is filed. See Bankruptcy
                            Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any
                            plan.

The following matters may be of particular importance to you. Debtors must check one box on each line to state
whether or not the plan includes each of the following items. If an item is checked as “Not Included” or if both boxes
                         are
checked, the provision will be ineffective if set out later in the plan. Any nonstandard provisions placed in any part
other than Part 6 are void.
               Limit the Amount of a Secured Claim: The plan seeks to limit the
               amount of a secured claim, as set out in Part 3, Section 3.5, which
    1.1
               may result in a partial payment or no payment at all to the secured        Included             Not Included
               creditor.
               Avoidance of Liens: The plan requests the avoidance of a judicial
    1.2        lien or non-possessory, non-purchase-money security interest as set        Included             Not Included
               out in the Nonstandard Provisions Part 6.

               Nonstandard Provisions: The plan sets out Nonstandard
    1.3        Provision in Part 6.                                                       Included             Not Included



          Income status of debtor(s) as stated on Official form 122-C1
          Check One:
          
          The current monthly income of the debtor(s) is less than the applicable median income
          specified in 11 U.S.C. §1325(b)(4)(A).
          
          The current monthly income of the debtor(s) is not less than the applicable median income specified
          in 11 U.S.C. §1325(b)(4)(A).
        Case 19-10093             Doc 2    Filed 01/25/19            Entered 01/25/19 12:14:09             Desc Main
                                              Document               Page 2 of 5
Part 2: Plan Payments and Length of Plan


2.1.    Plan Payments: The future earnings of the debtor(s) are submitted to the supervision and control of the Trustee and
        the debtor(s) (or the debtor's(s’) employer) shall pay to the Trustee the sum of $473.00 monthly. (If the payments
        change over time include the following.) These plan payments change to $           weekly/bi-weekly/semi-
        monthly/monthly on         , 20       .

2.2.    Additional Payments: Additional Payments of $            will be made on          from        . (Source)

2.3.    Trustee Percentage Fee: The Trustee percentage fee as set by the United States Trustee will be collected from each
        payment made by the debtor(s).

2.4.    Plan Length: If the debtor(s)’ current monthly income is less than the applicable median income specified in 11
        U.S.C.§1325(b)(4)(A) the debtor(s) will make a minimum of 36 monthly payments.

        If the debtor(s) current monthly income is not less than the applicable median income specified in 11
        U.S.C.§1325(b)(4)(A) the debtor(s) will make payments for a minimum of 57 months.

Part 3: Treatment of Secured Claims


        From the payments so received, the Trustee shall make disbursements to allowed claims as follows:

3.1.    Long Term Debts: The monthly payments will be made on the following long-term debts: (Payments which become
        due after the filing of the petition but before the month of the first payment designated here will be added to the pre-
        petition arrearage claim.)

NAME OF                   MONTH OF FIRST PAYMENT                         MONTHLY                   CHECK IF PRINCIPAL
CREDITOR                       UNDERPLAN                              PAYMENT AMOUNT                    RESIDENCE
                                                                 $

3.2.  Arrearages: After confirmation, distributions will be made to cure arrearages on long term debts (including debts
      secured by the debtor's(s') principal residence) where the last payment is due after the last payment under the plan. If
      no monthly payment is designated, the arrearage claims will be paid after the short term secured debts listed in Section
      3.3 and 3.5
NAME OF                    ESTIMATED               INTEREST              COLLATERAL                          MONTHLY
CREDITOR                    AMOUNT                    RATE                                              PAYMENT IF ANY
                              DUE                (if applicable)
                          $                                                                              $
                          $                                                                              $

3.3     Claims Not Subject to Cram Down: The following claims are not subject to cram down because debts are secured
by      a purchase money security interest in a vehicle for which the debt was incurred within 910 days of filing the
        bankruptcy petition, or, if the collateral for the debt is any other thing of value, the debt was incurred within 1 year of
        filing. See §1325(a). The claims listed below will be paid in full as allowed.

NAME OF                           AMOUNT               INTEREST         COLLATERAL                             MONTHLY
CREDITOR                           DUE                  RATE                                                    PAYMENT
                              $                                                                                $

3.4.    Pre-confirmation Adequate Protection: Pre-confirmation adequate protection payments will be made to the
        following secured creditors and holders of executory contracts after the filing of a proof of claim by the creditor.
        These payments will be applied to reduce the principal of the claim.

NAME OF CREDITOR                                                                                    ADEQUATE PROTECTION
                                                                                                          AMOUNT
Wollemi Acq.                                                                                               $90.00
Hyundai Motor Finance                                                                                      $95.00
       Case 19-10093            Doc 2      Filed 01/25/19         Entered 01/25/19 12:14:09              Desc Main
                                              Document            Page 3 of 5
3.5     Secured Creditors Subject to Cramdown: After confirmation of the plan, the following secured creditors who are
        subject to cram-down, with allowed claims will be paid as follows:

        If the value is less than the amount due, the secured claim is modified to pay the value only as secured.
        If the value is listed as $0.00 the creditor’s allowed claim will be treated as unsecured.
        If the value is greater than or equal to the allowed secured claim, the claim will be paid in full.
        If you do not intend to cram down the claim, enter “debt” as the value.

NAME OF                   AMOUNT           VALUE            INTEREST             COLLATERAL                    MONTHLY
CREDITOR                    DUE                              RATE                                       PAYMENT AMOUNT
Wollemi Acq.              $15,175.39      $9,275.00          5.5           2014 Jeep Patriot             $177.11
Hyundai Motor Finance     $16,799.57      $10,150.00         5.5           2015 Hyundai Tuscon           $193.82
Okinus                    $544.19         $250.00            5.5           Table and Chairs              $4.77

3.6.    Surrendered Collateral: The following collateral is surrendered to the creditor. If the debtor(s) is surrendering the
        collateral for a specific payment credit or in full satisfaction of the debt, a statement explaining the treatment should
be      indicated in Part 6 Nonstandard Provisions. The debtor(s) agree to termination of the stay under 11 U.S.C. §362(d)
        and §1301 with respect to the collateral; upon confirmation of the plan. An allowed unsecured claim resulting from
the     dispositions of the collateral will be treated as unsecured.

NAME OF CREDITOR                                               DESCRIPTION OF COLLATERAL



3.7     Debts Paid by Debtor: The following debts will be paid directly by the debtor(s):

NAME OF CREDITOR                                               AMOUNT
The Anderson Company                                           $675.00/month
                                                               $

3.8     Liens Avoided: The judicial liens or non-possessory, non-purchase security interests that are being avoided are listed
        in Part 6 Nonstandard Provisions.

Part 4: Treatment of Fees and Priority Debt


4.1.    Attorney fees ordered pursuant to 11 U.S.C. § 507(a)(2) of $3,250.00 to be paid as follows: (SELECT ONE)

           Pursuant to the current Administrative Order on Attorney Fee Awards

            By another method as set out in Part 6 Nonstandard Provisions. Attorney will be required to submit an itemization
        of their time to the Court.

4.2.    Domestic Support Obligations: The following domestic support obligations will be paid over the life of the plan as
        follows: These payments will be made simultaneously with payment of the secured debt to the extent funds are
        available and will include interest at the rate of %. (If this is left blank, no interest will be paid.)

NAME OF CREDITOR                                                                          PAYMENT AMOUNT

                                                                                            $

4.3.    Priority Claims: All other 11 U.S.C. § 507 priority claims, unless already listed under 4.2 will be paid in full over the
        life of the plan as funds become available in the order specified by law.

Part 5: Treatment of Non Priority Unsecured Claims

5.1.    Payment Parameters: Debtor(s) will make payments that will meet all of the following parameters (these are
        not cumulative, debtor(s) will pay the highest of the three):

                 (a) Debtor(s) will pay all of the disposable income as shown on Form I22C of $0.00 to the non-priority
                 unsecured creditors in order to be eligible for a discharge, unless debtor(s) include contrary provisions in
        Case 19-10093           Doc 2      Filed 01/25/19         Entered 01/25/19 12:14:09               Desc Main
                                              Document            Page 4 of 5
                 Part 6 Nonstandard Provisions along with sufficient legal reason justifying the excusal from meeting this
                 requirement.

                 (b) If the debtor(s) filed a Chapter 7 case, the priority and other unsecured creditors would receive $0.00.
                 Debtor(s) will pay this amount to the priority and other unsecured creditors in order to be eligible for
                 discharge in this case.

                 (c) The debtor(s) will pay $0.00 to the general unsecured creditors to be distributed pro-rata.

5.2.    General Unsecured Creditors: General unsecured creditors whose claims are duly proven and allowed will be paid
        (CHOOSE ONLY ONE)

                 (a)         % dividend as long as this dividend exceeds the highest amount, if any, shown in paragraph 5.1(a),
                 5.1(b), or 5.1(c) and the debtor(s) makes payment for the applicable commitment period as indicated in Part
                 2 Section 2.4.

                 (b) the debtor(s) anticipates unsecured creditors will receive a dividend of 0%, but will also pay the
                 highest amount shown in paragraph,5.1(a),5.1(b) or 5.1(c) above. All creditors should file claims in the event
                 priority and secured creditors do not file claims and funds become available for distribution.

5.3.    Unsecured Claims: The following unsecured claims are classified to be paid at 100%. If the debtor(s) is proposing
        to pay interest on classified claims, or to pay the claims a regular monthly payment, those proposals should appear in
        Part 6 Nonstandard Provision.

NAME OF CREDITOR                             COLLATERAL                                    REASON FOR CLASSIFICATION


5.4.    Executory Contracts and Unexpired Leases: The executory contracts and unexpired leases listed below are
        assumed. All other executory and unexpired leases are rejected. If the debtor(s) wishes to cure a default on a lease, an
        explanation of those payments should be included in Part 6 Nonstandard Provisions.

NAME OF CREDITOR                                                  DESCRIPTION OF COLLATERAL
The Anderson Company                                              Residential Lease

5.5.    Property of the Estate: Unless otherwise ordered by the Court, all property of the estate, whether in the possession of
        the Trustee or the debtor(s), remains property of the estate subject to the Court’s jurisdiction, notwithstanding
        §1327(b), except as otherwise provided in Part 6 Nonstandard Provisions below. Property of the estate not paid to
        the Trustee shall remain in the possession of the debtor(s). All property in the possession and control of the debtor(s)
        at the time of confirmation shall be insured by the debtor(s). The Chapter 13 Trustee will not and is not required to
        insure such property and has no liability for injury to any person, damage or loss to any such property in possession
        and control of the debtor(s) or other property affected by property in possession and control of the debtor(s).

5.6.    Validity of Liens or Preference Actions: Notwithstanding the proposed treatment or classification of any claim in
        the plan confirmed in this case, all lien avoidance actions or litigation involving the validity of liens or preference
        actions will be reserved and can be pursued after confirmation of the plan. Successful lien avoidance or preference
        action will be grounds for modification of the plan.

Part 6: Nonstandard Provisions

Nonstandard Provisions: Under Bankruptcy Rule 3015(c), all nonstandard provisions are required to be set forth below.
These plan provisions will be effective only if the applicable box in Part 1 of this plan is checked and any nonstandard
provisions placed elsewhere in the plan are void.

6.1     “Long Term” debt shown in paragraph 3 and debts shown in paragraph 3.1 above shall retain the lien securing
        such claim until the completion of the payment of the underlying debt as determined under the non bankruptcy law.
        Any other allowed secured claim provided for by this plan shall retain the lien securing such claim: However, within
        (30) thirty days of either: (a) completion of the payment of the underlying debt as determined under the non
        bankruptcy law, or (b) discharge from bankruptcy (whichever shall occur first), the holder(s) (with the exception of
        federal and state tax lien(s)) of such claim shall release it’s lien and return any title documents to the owner as listed
        on the Certificate of Title (unless there is a joint “Owner” on the Certificate of Title who is not protected under the
        bankruptcy) with the lien satisfied, including any secured debt on any vehicle or mobile home.
        Case 19-10093          Doc 2      Filed 01/25/19           Entered 01/25/19 12:14:09            Desc Main
                                             Document              Page 5 of 5
6.2     PAYROLL DEDUCTION: Debtor request a payroll deduction order be entered.

6.3     Upon confirmation of this plan, the court is confirming that debtor(s) has provided all necessary pay stubs as required
        and is otherwise in compliance with 11 USC Section 512(a)(1).

6.4     Upon discharge, all purchase money and non purchase money, non-possessory, liens and/or judicial liens in favor of
        the below secured creditors will be avoided pursuant to 11 U.S.C. §522(f) and upon notice of discharge, the creditor
        shall cancel said lien(s) of record within 15 days of the notice. These creditors shall include but not limited to the
        following:
                          NPMSI LIENS:
                          JUDGEMENTS LIENS: PHOEBE PUTNEY MEMORIAL HOSPITAL 2015-2401 CC IN
                 THE MAGISTRATE COURT OF DOCO IN THE AMOUNT OF $996.00.
6.5     No student loans will be paid through the bankruptcy unless otherwise specified herein.

6.6     Debtor proposes to assume the following executory lease/purchase contract(s) as stated in section 5.4 and to cure the
        arrearage on said executory lease/purchase contract(s) as follows:

                       ESTIMATED
NAME OF                ARREARAGE                   INTEREST             COLLATERAL                       MONTHLY
CREDITOR                 DUE                          RATE                                             PAYMENT IF ANY
                                                 (if applicable)

                       $                                                                                $

6.7     Collateral being paid for does not re-vest upon confirmation.

6.8     Debtor(s) will not protect any CO-SIGNERS on any debts unless otherwise specified above.

Part 7: Signatures

7.1.             Certification: The debtor(s)’ attorney (or debtor(s), if not represented by an attorney) certifies that all
                 provisions of this plan are identical to the Official form of the Middle District of Georgia. except for
                 language contained in Part 6: Nonstandard Provisions.

Debtors _______________________________                 Date January 25, 2019
Signature of debtor

______________________________________                  Date January 25, 2019
Signature of debtor

Debtor(s) /s/ William E. Mitchell, IV                   Date January 25, 2019
AttorneySignature of debtor(s) attorney
